Citation Nr: 1726349	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and panic attacks, and if so whether service connection is warranted.

2.  Entitlement to an initial compensable disability rating for service-connected right eye recurrent corneal erosion.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1987 to January 1991 and on a period of active duty for training in the United States Air Force from June 1993 to September 1993.  He was a member of the Reserves until July 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue of whether there is new and material evidence to reopen a claim for entitlement to service connection for an acquired psychiatric disorder in March 2012.

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran has been diagnosed with bipolar disorder, PTSD, and panic attacks.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, PTSD, and panic attacks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A February 2007 rating decision denied entitlement to service connection for bipolar disorder; the Veteran did not timely appeal this decision or submit new and material evidence during the appeal period.

2.  Evidence received since the time of the February 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bipolar disorder.

3.  Throughout the period of appellate review, the Veteran's eye disability is manifested by active pathology involving scabbing redness, and temporary vision loss, and periods of incapacitation.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision which denied the Veteran's claim for entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bipolar disorder (now an acquired psychiatric disorder to include bipolar disorder, PTSD, and panic attacks) is new and material, and the claim for entitlement to service connection is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for assignment of an initial 10 percent disability rating, but no higher, for the service-connected eye disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.75 to 4.79, Diagnostic Code 6009 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and material evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran was initially denied entitlement to service connection for bipolar disorder in May 2004.  The Veteran submitted a Notice of Disagreement but did not timely perfect his substantive appeal after the Statement of the Case was issued in May 2016.  Therefore, the May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The Veteran attempted to reopen this claim and the request was denied by a February 2007 rating decision.  The Veteran did not appeal this decision or submit new and material evidence during the appeal period.  Therefore, the February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The Board recognizes that this claim was denied again in March 2009.  Until now, this denial has been treated as final.  The Board disagrees.  The Veteran filed a timely notice of disagreement with that decision and a statement of the case was issued in July 2009.  The Veteran had until March 2009 to perfect his appeal.  38 C.F.R. § 20.302 (2008).  During that period he submitted additional evidence, although no supplemental statement of the case was issued.  In any event, liberally reading the submissions the Board finds an August 2009 statement from the Veteran should be taken as a statement in lieu of a VA Form 9.  As a timely substantive appeal was received, the current claim is on appeal from the March 2009 rating decision.  

In the May 2004 rating decision, the RO denied the Veteran's claim because bipolar disorder was diagnosed but neither incurred in nor aggravated by service.  The February 2007 rating decision denied reopening the claim, which essentially continues the denial from May 2004 for the same reason.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in March 2017 the Veteran submitted reports of private inpatient hospitalization and treatment for a mental health episode from 1997, and private treatment notes describing several hospitalizations in the year 2000, all of which were during the Veteran's periods of Reserve service.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is material because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether there was an in-service event or injury and nexus that may have caused the Veteran's bipolar disorder.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bipolar disorder (now an acquired psychiatric disorder to include bipolar disorder, PTSD, and panic attacks) is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Increased Rating 

The Veteran is seeking a higher initial disability rating for his eye disability.  The appeal period now before the Board begins in November 2013, which is when service connection went into effect for this disability.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a noncompensable (zero percent) rating throughout the entire appeal period.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson, 12 Vet. App. at 125-27.  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016); see also Wingard v. Shinseki, 26 Vet. App. 334, 347 (2013), vacated and remanded sub nom. 779 F.3d 1354 (Fed. Cir. 2015).  

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

The Veteran's eye disability has been assigned a disability rating under Diagnostic Code 6099-6009 of 38 C.F.R. § 4.79.

The diagnostic code ending in __99 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 4.79.  See 38 C.F.R. § 4.27 (2016); Copeland v.  McDonald, 27 Vet. App. 333, 337 (2015).  When an unlisted condition is encountered, a disability must be rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).  

Diagnostic Code 6009 indicates that ratings are based on either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  For incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months, a 10 percent disability rating is warranted.  For incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months, a 20 percent disability rating is warranted.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  For incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent disability rating is warranted.  Diagnostic Code 6009.  

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's eye disability picture more nearly approximates the rating criteria for a 10 percent disability rating, but not higher, throughout the appeal period.  The reasons for this decision follow.

The record shows that the Veteran's eye disability is manifested by some pain, rest-requirements, and episodic incapacity.  The Veteran testified at the Board hearing that he will have scabbing and redness in the eye, and that the scarring will last up to two days before being scraped off the eye.  He alleged that he usually has to take the day off work when this happens and that he is unable to see so he does not drive a car; he also indicated that when he has these flare-ups he will have headaches.  The Veteran reported that he uses glasses for driving.  

In April 2014 the Veteran underwent VA examination in connection with his claim, at which time he was diagnosed with right eye recurrent corneal erosion.  On vision testing the Veteran's visual acuity testing showed uncorrected distance bilaterally as 20/40 or better, and uncorrected near vision as 20/100 on the right and 20/50 on the left.  The Veteran's corrected distance and corrected near vision was 20/40 or better bilaterally.  The Veteran's pupils were round and reactive to light, and there was no afferent pupillary defect or anatomical loss.  The Veteran did not have astigmatism or diplopia, and he had no visual field defect.  The VA examiner found that the Veteran did not have any incapacitating episodes attributable to any eye conditions.  

In June 2014 the VA examiner clarified her opinion and found that the current residual of the right eye recurrent corneal erosion was that he woke up with a red swollen right eye which hurt to blink, and that this occurred approximately three or four times per year and lasted one to three days.  

The Veteran had testified at the Board hearing that he has been told by treatment providers that he has corneal damage and that there was nothing to do except use eye drops, which is confirmed by his treatment notes.  

There has been some question as to whether the disability involves a compensable impairment of visual acuity or field loss.  

With regard to visual acuity, the record shows that the Veteran wears glasses to correct a visual acuity defect.  However, the Veteran's best corrected visual acuity in both eyes was 20/20 in February 2017.  The best corrected visual acuity upon VA examination in February 2014 was 20/40 or better.  Because visual acuity was 20/40 or better in both eyes at all evaluations, a compensable disability rating is not for assignment.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.

With regard to field loss, the VA examination in April 2014, shows that there was no visual field loss, and no visual field loss was noted in the private treatment notes.  Therefore, the Board cannot assign a higher disability rating on the basis of visual field loss.  See 38 C.F.R. § 3.665 (2016); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).   

As noted, the Veteran testified at the Board hearing that the scabbing in the eye causes swelling and redness, and the swelling will be so bad that he will not be able to see out of the right eye.  He has been advised not to operate a car when his eye is swollen, and he testified that he has to call out of work when this happens.  The Veteran also testified that his recurrent abrasion will cause headaches as well.

It is generally within the competence of a non-expert to identify and observe the effect of a disability under the ordinary conditions of daily life.  Moreover, the Veteran's eye condition manifests with some symptoms readily observable by a lay person.  Accordingly, his testimony is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015).

In light of the absence of a compensable disability level for visual acuity or visual field defect, a compensable rating may not be assigned.  However, the Veteran has testified, and the VA examiner confirmed, that the Veteran has flare-ups of his corneal abrasion up to four times per year, lasting up to three days.  This would equate to at most, 12 days per year where the Veteran would be unable to see or drive a vehicle, and that he cannot function and sometimes needs to call out of work.  The Veteran testified that the flare-ups could occur four times per month or once every two months, but that there were consistent, periodic flare-ups.  The Board finds that the Veteran is competent to testify to the symptoms he experiences, and there is nothing in the treatment records to undermine the credibility of this testimony; he has consistently asserted this throughout the appeal period.  Given this functional limitation, the Board finds that the evidence is consistent with a 10 percent disability rating.  While episodes of incapacitation - that is, periods of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare professional - are not shown, the symptomatology more nearly approximates incapacitating episodes having a total duration of at least one week.  See 38 C.F.R. § 4.79, Note to the General Rating Formula for Diagnostic Codes 6000 through 6009.  Hence, a 10 percent rating is warranted.  See id.; see also 38 C.F.R. § 4.7.  

The Board has considered whether any alternative diagnostic code might result in a higher rating.  Where, however, the Veteran's condition is without a compensable loss of visual acuity or visual field, and absent any other pathology in the eye, a higher rating is not available under any potentially alternative diagnostic code.  See 38 C.F.R. § 4.79.  

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 10 percent disability level, but not higher, throughout the period of appellate review.  This is an appeal of the initial ratings assigned, which means that a higher rating may not be assigned any earlier than November 2013, which is the effective date for the award of service connection in this case.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)); See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and panic attacks, and to that extent the claim is granted.

Entitlement to 10 percent disability rating, but no higher, for service-connected right eye recurrent corneal erosion is allowed.



REMAND

Regrettably, a remand is necessary for proper development of the claim for entitlement to service connection for an acquired psychiatric disorder.  

As noted, the Veteran's claim was previously denied because there was no evidence of an in-service event or injury for the Veteran's mental health disability.  However, since then the Veteran has submitted treatment records showing inpatient hospitalizations for a mental health disability in 1997 and 2000, both of which were during the Veteran's Reserve service.  The Board finds that an updated VA examination and opinion is necessary to address the newly submitted evidence.  

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file updated VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record updated VA treatment records relevant to the Veteran's claim.  

2.  Once all development is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include bipolar disorder, PTSD, and panic attacks.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner should list all diagnosed psychiatric disorders.  If a trauma- and stressor-related disorder such as PTSD is diagnosed, the examiner should list all traumatic and stressful events contributing to that diagnosis.

Based on a review of the evidence the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder began in service, was caused by service, or is otherwise related to service.   This opinion should consider the Veteran's lay statements.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

3.  After all development has been completed readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and panic attacks.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


